PER CURIAM.
We affirm appellant’s judgment of conviction and sentence for robbery.
Costs were imposed by the trial court against appellant without giving appellant notice or an opportunity to be heard. We reverse such imposition of costs and remand with instructions to strike the costs imposed or conduct a hearing in accordance with Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984) and Kelly v. State, 561 So.2d 1364 (Fla. 4th 1990).
We certify the following question to the Florida Supreme Court:
WHETHER THE IMPOSITION OF COSTS AGAINST AN INDIGENT DEFENDANT IS DIFFERENT THAN THE COLLECTION OF THOSE COSTS MAKING THE QUESTION OF ABILITY TO PAY PREMATURE UNTIL ATTEMPT IS MADE TO COLLECT SUCH COSTS?
See Beasley v. State, 565 So.2d 721 (Fla. 4th 1990); Hostzclaw v. State, 561 So.2d 1323 (Fla. 4th 1990).
*563AFFIRMED IN PART; REVERSED IN PART.
GLICKSTEIN, WALDEN and WARNER, JJ., concur.